Citation Nr: 0637791	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease, status post laminectomy at L-5.

2.  Entitlement to service connection for etiology of leg 
pain (claimed as trauma to leg).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1960 to 
October 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for 
intervertebral disc disease, status post laminectomy at L5, 
lumbar spine; spondylosis with degenerative disc changes C4-
5, C5-6, and C6-7, cervical spine; headache; and etiology of 
leg pain (claimed as trauma to leg).  The veteran perfected 
an appeal to the Board with respect to the first three 
issues.  This case was before the Board in July 2005 and the 
claims of service connection for spondylosis and headache 
were resolved on the merits.  The issue of service connection 
for the lumbar spine was remanded by the undersigned for the 
purpose of further development.  While this issue was in 
remand status, the RO continued its denial of the veteran's 
claims.  The case was returned to the Board in May 2006 for 
appellate review of the remaining issues.

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, sitting in Washington, D.C.  The hearing 
transcript is of record.

As noted above, the RO denied the veteran's claims of 
entitlement to increased rating for etiology of leg pain 
(claimed as trauma to leg).  Received in April 2002 was a 
copy of the veteran's notice of disagreement (NOD), wherein 
he expressed disagreement with the March 2002 decision.  
However, a review of the record shows that the RO has not 
issued an SOC with regard to his claim for etiology of leg 
pain (claimed as trauma to leg).  See Manlincon v. West, 12 
Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In an October 2005 private medical opinion provided by J.E. 
Baron, M.D., it was noted that the veteran was admitted to 
St. Agnes Hospital in Baltimore, Maryland for back pains in 
February 1968 and St. Joseph's Hospital in Baltimore, 
Maryland in April 1975.  It was further noted that the 
veteran was admitted to Maryland General Hospital in 
Baltimore, Maryland in March 1979.  Dr. Baron indicated that 
he had been the veteran's physician for over 17 years.  He 
also opined that it was more likely than not that the 
veteran's current low back disability was related to his in 
service back injury.  

It appears to the Board that the discussed medical records, 
as well as treatment records from Dr. Baron himself, could 
substantiate the veteran's service-connection claim is not of 
record.  VA has a duty to assist the veteran in making 
reasonable efforts to obtain relevant medical records.  38 
C.F.R. 3.159(c)(1).  Here, the veteran provided enough 
information to help locate these records: the custodian of 
the records, the approximate time frame covered by the 
records, and the condition for which treatment was provided.  
Id.  The Board notes that it was the first time that the 
veteran provided specific information regarding these medical 
facilities.  Accordingly, this case is being remanded for an 
initial request of these records.  

Notwithstanding the foregoing, the Board notes that its July 
2005 remand was based on the finding that evidentiary gaps 
existed in the case that required a medical opinion. The 
matter was remanded for the purpose of affording the veteran 
a VA examination.  In so doing, the Board essentially 
instructed the RO to first inform the veteran that he should 
provide VA with copies of evidence relevant to his low back 
disability claim or identify the sources of any such 
evidence.  After obtaining as many pertinent missing records 
as possible, the RO was to provide the veteran a VA 
examination and then readjudicate the claim.  The RO was 
instructed to issue a supplemental statement of the case 
(SSOC) if the decision was adverse to the veteran.  The RO 
returned the case to the Board in May 2006.  However, it 
appears to the Board that the veteran was instead provided a 
VA examination first in September 2005, then an SSOC in 
October 2005, and subsequently a VCAA letter in May 2006.  
This lapse was particularly problematic in light of the 
evidence and opinion received after the examination was 
conducted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Therefore, under the holding in 
Stegall, this case must be remanded again to ensure full 
compliance with the Board's July 2005 remand.

Further, in Manlincon v. West, 12 Vet. App. (1999), the Court 
indicated that in a case in which a veteran has expressed 
disagreement in writing with an RO decision and the RO has 
failed to issue an SOC, the Board should remand - rather than 
refer- the claim to the RO for issuance of an SOC.  The 
veteran also must be given an opportunity to perfect an 
appeal to the Board on this additional issue by filing a 
timely substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305, 20.306.

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Action should be taken to contact the 
veteran and obtain appropriate consents 
to the release of medical records.  The 
Board is particularly interested in the 
following: medical records from Dr. 
Baron, St. Agnes Hospital from a February 
1968 admission, St. Joseph's Hospital 
from an April 1975 admission, and 
Maryland General Hospital from a March 
1979 admission.  The RO should then take 
appropriate action to request copies of 
all medical records from the above-listed 
medical care providers and any other 
providers which the veteran may identify.  

3.  After the foregoing has been 
completed, the veteran should be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of his back disability.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.  

The examiner should provide an opinion as 
to whether there is a 50 percent or 
greater probability (as likely as not) 
that any current back disability was 
caused or chronically worsened by his 
active-duty service.  If chronically 
worsened, the examiner must specify what 
measurable increase in disability is 
attributable to service.  The examiner 
should reconcile any conclusions with 
findings made in the September 2005 VA 
examination and findings made by J.H. 
Bennett, D.C. and J. E. Baron, M.D.  A 
discussion of the facts and the medical 
principles involved will be of 
considerable assistance to the Board.

4.  The RO should then review the claims 
folder to ensure that all appropriate 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for intervertebral disc 
disease, status post laminectomy at L-5.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.

6.  The RO should also provide the 
veteran and his representative with a 
statement of the case addressing the 
March 2002 rating decision wherein the RO 
denied service connection for etiology of 
leg pain (claimed as trauma to leg).  The 
RO should advise the veteran of the need 
to timely file a substantive appeal if he 
desires appellate review of the service-
connection claim.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is filed, or 
the response period for filing a 
substantive appeal has expired, the case 
should then be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


